Case 1:15-cv-03719-AT-OTW Document 104 Filed 10/30/19 Page 1 of 1

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
PHILADELPHIA REGIONAL OFFICE
ONE PENN CENTER
1617 JFK BOULEVARD
SUITE 520
PHILADELPHIA, PENNSYLVANIA 19103

 

JULIA C. GREEN
SENIOR TRIAL COUNSEL
(267) 602-2133
greenju@sec.gov

October 30, 2019

VIA ECF

Honorable Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: SEC v. Robert Stewart et al., No. 15-cy-03719 (AT)(OTW)
Dear Judge Wang:

I write to provide a status report on the above-referenced case and the related criminal
case, United States v. Sean Stewart, No. 15-cr-287 (JSR) (the “Criminal Action”).

As previously reported, on November 5, 2018, the Second Circuit issued a ruling
vacating Mr. Stewart’s judgment of conviction in the Criminal Action and remanding the matter
to the district court for further proceedings.

The retrial in the Criminal Action began, as scheduled, on September 9, 2019. On
September 23, 2019, the jury returned a guilty verdict. Sentencing is scheduled for December 3.
2019,

Respectfully submitted,

/s/ Julia C. Green
Julia C. Green

CC: Counsel of Record (by ECF)
Sean Stewart (by U.S. Mail)
Richard Cooper, Esq. (by email)
Samson Enzer, Esq. (by email)
Lawrence Gerschwer (by email)
Steven Witzel (by email)
